                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA

  Nathaniel Gold, #133617,                )    C/A No.: 5:18-242-JMC-SVH
                                          )
                    Plaintiff,            )
                                          )
        vs.                               )
                                          )
  The State of South Carolina;            )
  Calhoun County; Orangeburg              )
  County; Charleston County; Aiken        )               ORDER
  County; Nicholas McCarley;              )
  Vernetia Dozier, Director; Charles      )
  Govan, Cpt.; Cpt. McClutchen; Lt.       )
  Fisk; Lt. Rodan; Lt. Murdock; Sgt.      )
  Hayward; Deputy M. Popenhagan,          )
  Calhoun County Sheriff Office           )
  Deputy; Kenneth Hasty; Lt.              )
  Butler; Lt. Riddell; Lt. Hettich; Lt.   )
  Butts; Sgt. Erikson; B. Belcher,        )
  ACDC Deputy; Cpl. Doolittle; Dep.       )
  Harron; Lt. Clamp; Dep. Merrick;        )
  Nick Gallam; and Lt. Bowman,            )
                                          )
                    Defendants.           )
                                          )

      Nathaniel Gold (“Plaintiff”), proceeding pro se and in forma pauperis,

brought this action pursuant to 42 U.S.C. § 1983, alleging violations of his

constitutional rights. All pretrial proceedings in this case were referred to the

undersigned pursuant to the provisions of 28 U.S.C. § 636(b) and Local Civ.

Rule 73.02(B)(2)(f) (D.S.C.). This matter comes before the court on the

following motions filed by Plaintiff: (1) Motions to Amend [ECF Nos. 46, 50];
(2) Motion for Disclosure of Discovery [ECF No. 53]; and (3) Motion for

Disclosure of Expert Testimony [ECF No. 54].

I.    Motions to amend

      Plaintiff’s motions seek to amend his original and first amended

complaint. For the reasons provided in the undersigned’s February 5 and

October 18, 2018 Report and Recommendations [ECF Nos. 7, 36], Plaintiff’s

proposed claims against defendants Kenneth Hasty, Theodore N. Lupton,

Mitchell E. Farley, and the State of South Carolina are futile.

      Additionally, Plaintiff’s claim against Judge Maite Murphy is futile, as

it concerns Plaintiff's arrest on an allegedly unlawful bench warrant. It is

well-settled that judges have immunity from claims arising out of their

judicial actions. Mireless v. Waco, 502 U.S. 9, 12 (1991). Judicial immunity is

a protection from suit, not just from ultimate assessment of damages, and

such immunity is not pierced by allegations of corruption or bad faith. Id. at

11; see also Stump v. Sparkman, 435 U.S. 349, 356‒57 (1978) (“A judge will

not be deprived of immunity because the action he took was in error, was

done maliciously, or was in excess of his authority; rather, he will be subject

to liability only when he has acted in the ‘clear absence of all jurisdiction.’”).

      Further, as these are Plaintiff’s fourth and fifth motions to amend his

complaint, such amendments are prejudicial to defendants. Plaintiff’s failure

to provide the reasons or the bases for his proposed amendments is improper.

                                         2
Although pro se pleadings are liberally construed, the court and the opposing

parties are not required to try to decipher the differences in multiple

proposed amended pleadings. For all of these reasons, Plaintiff’s motions to

amend [ECF Nos. 46, 50] are denied.

II.   Motions for disclosure of discovery and experts

      Plaintiff’s motions for the disclosure of discovery [ECF No. 53] and of

experts [ECF No. 54] appear to be discovery requests. Pursuant to Rules 33

and 34 of the Federal Rules of Civil Procedure, interrogatories and requests

for production need not be filed with the court. Plaintiff’s motions are,

therefore, denied. It appears Defendants have separately been served with

the discovery requests. To the extent they have not already responded,

Defendants are directed to respond within the time limits prescribed by the

Federal Rules of Civil Procedure.

      IT IS SO ORDERED.


February 11, 2019                         Shiva V. Hodges
Columbia, South Carolina                  United States Magistrate Judge




                                      3
